        Case 1:20-cv-11494-IT Document 2 Filed 08/07/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

---------------------------------x
-
EMC CORPORATION, EMC
INFORMATION SYSTEMS              :
INTERNATIONAL, and DELL (CHINA)
COMPANY LIMITED,                 :

                              Plaintiffs,       :     Civil Action
                                                      No. _______________________
               v.                               :

XIAOFEI SHAWN SHI,                              :

                     Defendant.
---------------------------------x
-
       PLAINTIFFS EMC CORPORATION'S, EMC INFORMATION
          SYSTEMS INTERNATIONAL’S, AND DELL (CHINA)
     COMPANY LIMITED’S CORPORATE DISCLOSURE STATEMENT

               Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiffs

EMC Corporation, EMC Information Systems International, and Dell (China) Company

Limited hereby state that they are wholly owned direct or indirect subsidiaries of Dell

Inc., which is a wholly owned indirect subsidiary of Dell Technologies Inc., a publicly

traded company. Dell Technologies Inc. has no parent corporation and no publicly held

corporation owns 10 percent or more of its stock.
         Case 1:20-cv-11494-IT Document 2 Filed 08/07/20 Page 2 of 2




Dated:    August 7, 2020                     Respectfully submitted,
          Boston, Massachusetts

                                              /s/ James R. Carroll
                                             James R. Carroll (BBO #554426)
                                             Marley Ann Brumme (BBO #687822)
                                             SKADDEN, ARPS, SLATE,
                                                MEAGHER & FLOM LLP
                                             500 Boylston Street
                                             Boston, Massachusetts 02116
                                             (617) 573-4800
                                             james.carroll@skadden.com
                                             marley.brumme@skadden.com

                                             P. Anthony Sammi
                                             SKADDEN, ARPS, SLATE,
                                                MEAGHER & FLOM LLP
                                             One Manhattan West
                                             New York, New York 10001
                                             (212) 735-3000
                                             anthony.sammi@skadden.com

                                             Counsel for Plaintiffs
                                             EMC Corporation, EMC Information Systems
                                             International, and Dell (China) Company
                                             Limited




                                      2
